J-S20030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF A.K.W., A               :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1657 WDA 2018

               Appeal from the Order Entered October 18, 2018
    In the Court of Common Pleas of Elk County Civil Division at No(s): CP-
                            24-DP-0000013-2016


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                              FILED MAY 23, 2019

       D.S. (“Mother”) appeals from the decree entered in the Court of

Common pleas of Elk County changing the placement goal of A.K.W. (“Child”)

from return to parent or guardian with the concurrent goal of adoption, to

adoption alone. Mother challenges the sufficiency of the evidence. We affirm.

       In its October 18, 2018 opinion, the trial court aptly summarized the

factual and procedural history of this case, which we adopt for purposes of

this appeal. See Tr. Ct. Opinion, filed Oct. 18, 2018, at 2-8.

        By way of background, Child is the daughter of Mother and C.W.

(“Father”).1 Mother and her then paramour were residing with Child when the

trial court first placed Child in the emergency custody of Elk County Children

____________________________________________


1Despite consistently receiving proper notice, Father has not appeared at any
hearing regarding Child and has had minimal contact with Child in general.
Father has not pursued an appeal from the instant goal change order.
J-S20030-19



and Youth Services (“ECCYS”). The court removed Child from Mother’s

custody, in October of 2016, due to pending criminal charges against both

Mother and her paramour for the physical abuse and assault of Child.

Ultimately, a jury convicted Mother of endangering the welfare of Child in

January 2018. In November 2016, the trial court adjudicated Child to be

dependent and placed her in the custody of foster parents.

      The trial court conducted several permanency review hearings over the

course of 2017 and 2018. The court found that Mother’s progress was

“minimal,” and Father never demonstrated any progress toward alleviating

any of the conditions that led to the placement of Child in the custody of

ECCYS. While Mother did complete some recommended therapy, she failed to

attend various appointments and demonstrated her instability by failing to

retain employment and housing, at least initially. Further, while Mother did

consistently attend visits with Child, Child did not exhibit a positive attachment

to Mother during the visits and exhibited regressive behavior after the visits.

Mother’s new paramour has demonstrated a positive relationship with Child.

At the conclusion of each permanency review hearing, the court determined

that Child should remain in the custody of foster parents, who are an adoptive

resource for Child.

      In February 2018, ECCYS filed a motion to change the placement goal

for Child to adoption. The trial court conducted a hearing on June 13, 2018,

at which Dr. Allen Ryen, a licensed psychologist, testified regarding his

bonding assessment of Child. He found that Mother and Child had an “insecure

                                      -2-
J-S20030-19



bond” that was “unhealthy” and not indicative of a primary bond. On October

18, 2018, the trial court issued the order, here at issue, which granted

ECCYS’s motion to change Child’s placement goal to adoption. 2 Mother filed

the instant timely appeal.

       Mother raises a single issue for our review: “Whether the trial court

abused its discretion in finding that [ECCYS] produced clear and convincing

evidence to warrant a change of the permanency goal from ‘reunification’ to

‘adoption’?

       We review a court’s order changing the placement goal to adoption for

an abuse of discretion. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

Section 6351(f) of the Juvenile Act, in pertinent part, requires a court to

review, inter alia, the following at permanency review hearings:

       (1) The continuing necessity for and appropriateness of the
       placement.

       (2) The appropriateness, feasibility and extent of compliance with
       the permanency plan developed for the child.

       (3) The extent of progress made toward alleviating              the
       circumstances which necessitated the original placement.

       (4) The appropriateness and feasibility of the current placement
       goal for the child.

        (5) The likely date by which the placement goal for the child might
       be achieved.



____________________________________________


2 On March 1, 2018, ECCYS filed a petition to involuntarily terminate the
parent’s parental rights. The trial court’s October 18, 2018 order indicates that
a hearing regarding the termination petition was forthcoming.

                                           -3-
J-S20030-19


      (5.1) Whether reasonable efforts were made to finalize the
      permanency plan in effect.

      (6) Whether the child is safe.

42 Pa.C.S.A. § 6351(f).

      When determining whether to change the goal, the trial court must focus

on the child and determine the goal with reference to the child’s best interests,

not those of the parents. In re N.C., 908 A.2d at 823. “Safety, permanency,

and   well-being   of   the   child   must   take   precedence   over   all   other

considerations.” Id. (emphasis deleted); see also In re A.K., 906 A.2d 596,

599 (Pa.Super. 2006) (finding statutory factors “clearly place the trial court’s

focus on the best interests of the child”) (quoting In re C.V., 882 A.2d 481,

484 (Pa.Super. 2005)).

      In this case, Mother argues that the trial court abused its discretion by

concluding that ECCYS presented clear and convincing evidence sufficient to

warrant a permanency goal change from “reunification” to “adoption.”

Specifically, Mother points to her compliance with the permanency plan,

evidenced by her willingness to undergo a drug and alcohol assessment, to

attend counseling and visitation with Child, and to make substantial progress

with her parenting skills. She also points out that she has obtained stable

housing and that her new paramour, now husband, has a positive relationship

with Child.

      The trial court rejected Mother’s arguments and instead properly

focused on the best interests of Child. See In re N.C., 908 A.2d at 823. The



                                       -4-
J-S20030-19



court found that Child’s interests were best served by changing her

permanency goal to adoption where her bond with Mother was insecure and

she continued to exhibit the adverse effects of the criminal behavior

perpetrated against her by Mother. See Tr. Ct. Opinion, 10/18/18 at 10; Tr.

Ct. Rule 1925(a) Opinion, 11/16/18 at 2.

     After reviewing the trial court’s opinions, the record, the parties’ briefs,

and relevant law, we discern no abuse of discretion or error of law.

Accordingly, we affirm on the basis of the well-reasoned opinions of the

Honorable Richard A. Masson, President Judge, which we adopt and

incorporate herein. See id.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2019




                                     -5-
Circulated 05/09/2019 03:07 PM
Circulated 05/09/2019 03:07 PM